Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 01/10/2020.
Claims 1-31 are pending.

Priority
2.	This application is a Continuation of 15/593,024 (Patent US 10558669), which was filed on 05/11/2017, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 01/10/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,558,669. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent US 10,558,669
Instant Application 16739934
Claim 1:
A system for improved efficiency of batch processing of incoming data records, the system comprising:

at least one server; and 



   wherein the at least one server is configured to: 

   receive incoming data records; 

  store the incoming data records in a request table; 

   cleanse the incoming data records;

   generate a plurality of match codes for each of the incoming data records; and 

   compare the match codes of the incoming data records to predetermined match codes of the records in the database by utilizing a series of sequential matching strategies, wherein the series of sequential matching strategies reduces a computational load of the at least one server by comparing one match code at a time to match codes of the records 

  weigh the records in the subset of potential matches; and

  identify from the subset of potential matches any record that meets a threshold value.

   wherein the series of sequential matching strategies further comprises:

   comparing a first match code to the database of records to identify a subset of
potential matches;

  proceeding to a subsequent search strategy when comparing a first match code returns no potential matches; and

  comparing a second match code to the database of records to identify a subset.


Claim 1:
A system for improved efficiency of batch processing of incoming data records, the system comprising:
   
   at least one server; and
  

   
   wherein the at least one server is configured to:
   
   receive incoming data records;
   
   store the incoming data records in a request table;
   
   cleanse the incoming data records;
   
   generate a plurality of match codes for each of the incoming data records; and
   
   compare the match codes of the incoming data records to predetermined match codes
of the records in the database by utilizing a series of sequential matching strategies, wherein the series of sequential matching strategies reduces a computational load of the at least one server by comparing one match code at a time to match codes of the records 
Claim 14:
A method of processing records, comprising:

   storing, at a server, a plurality data records in a request table;

   generating, at a server, a plurality of match codes for each of the plurality of data records in the request table;

   comparing, at a server, the match codes of the data records in the request table to
predetermined match codes of a plurality of records in a database by utilizing a series of sequential matching strategies to identify a subset of potential matches;

   weighing, at a server, the records in the subset of potential matches; and

  identifying, at a server, any record from the subset of potential matches that meets a


   wherein the series of sequential matching strategies increases an efficiency of a server by comparing one match code at a time to match codes of the plurality of records in the database to identify a subset of potential matches,

   receiving, at a server, a plurality of incoming data records; and

   storing, at the server, the incoming data records in the request table,

   wherein after the step of storing, at a server, the plurality of incoming data records in the
request table, the method further comprises the step of cleansing, at a server, the data records stored in the request table,
wherein the series of sequential matching strategies further comprises:

   comparing a first match code to the plurality of records in the database to identify a subset of potential matches;

   proceeding to a subsequent search strategy when comparing a first match code
returns no potential matches; and
comparing a second match code to the plurality of records in the database to identify
a subset of potential matches.

Claim 16:
A method of processing records, comprising:
   
   storing, at a server, a plurality data records in a request table;
   
   generating, at a server, a plurality of match codes for each of the plurality of data records in the request table;
   
   comparing, at a server, the match codes of the data records in the request table to
predetermined match codes of a plurality of records in a database by utilizing a series of sequential matching strategies to identify a subset of potential matches;
   
  weighing, at a server, the records in the subset of potential matches; and
   
   identifying, at a server, any record from the subset of potential matches that meets a

   
   wherein the series of sequential matching strategies increases an efficiency of a server by comparing one match code at a time to match codes of the plurality of records in the database to identify a subset of potential matches.






Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 14, 16, 18 and 30  are rejected under 35 U.S.C. 103(a) as being unpatentable over Shami et al (US 20140040313) in view of Borthwick et al (US 7899796). 


Claim 1:
Shami suggests a system for improved efficiency of batch processing of incoming data records, the system comprising: at least one server [Shami: Par 65 and Fig 4]; and a database of records [Shami: Par 9 (“record matching”)]; wherein the at least one server is configured to: receive incoming data records [Shami: Par 6 (records may come from different data sources)]; store the incoming data records in a request table [Shami: Par 22 (“storing a record”)]; cleanse the incoming data records [Shami: Par 52 (“cleansing function”)]. Shami suggests
generating a plurality of match codes for each of the incoming data records; and compare the
match codes of the incoming data records to predetermined match codes of the records in the
database by utilizing a series of sequential matching strategies, wherein the series of sequential
matching strategies reduces a computational load of the at least one server by comparing one
match code at a time to match codes of the records in the database to identify a subset of
potential matches [Shami: Par 9, 30, 31, 51, 52 and 53].
Although Shami sufficiently suggests comparing data sequentially (default matching) the
Examiner nevertheless introduces Borthwick for further clarification [Borthwick: Col 4, lines
17-35 and col 5, lines 40-46].
Both references (Shami and Borthwick) taught features that were directed to analogous
art and they were directed to the same field of endeavor, such as matching data. It would have
been obvious to one of ordinary skill in the art at the time the invention was made, having the
teachings of Shami and Borthwick before him/her, to modify the system of Shami with the
teaching of Borthwick in order to sequentially compare data [Borthwick: Col 4, lines 17-35 and
col 5, lines 40-46].
Claim 14:
The combined teachings of Shami and Borthwick suggest wherein the system further comprises: a second server, wherein the second server is configured to: receive the request table from the first server; cleanse the incoming data records in the request table; and generate a plurality of match codes for each of the incoming data records [Shami: Par
9, 30, 31, 51, 52 and 53].
Claim 16:
Claim 16 is essentially the same as claim 1 except that it sets forth the claimed invention
as a method rather a system and rejected under the same reasons as applied above.
Claim 18:
The combined teachings of Shami and Borthwick suggest suggest wherein
after the step of storing, at a server, the plurality of incoming data records in the request table,
the method further comprises the step of: cleansing, at a server, the data records stored in the
request table [Shami: Fig 2A and par 30 and 52].
Claim 30:
Claim 30 is essentially the same as claim 14 except that it sets forth the claimed invention
as a method rather a system and rejected under the same reasons as applied above.


8. 	Claims 2, 15, 17 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Shami et al (US 20140040313) in view of Borthwick et al (US 7899796) and further in view of
Turi-Cunningham et al (US 20160055301).
Claim 2:
The combined teachings of Shami, Borthwick and Turi-Cunningham suggest
weighing the records in the subset of potential matches; and identifying from the subset of
potential matches any record that meets a threshold value [Turi-Cunningham: Par 26, 34 and
48].
Three references (Shami, Borthwick and Turi-Cunningham) taught features that were
directed to analogous art and they were directed to the same field of endeavor, such as matching
data. It would have been obvious to one of ordinary skill in the art at the time the invention was
made, having the teachings of Shami, Borthwick and Turi-Cunningham before him/her, to
modify the system of Shami and Borthwick with the teaching of Turi-Cunningham in order to
compare data [Turi-Cunningham: Par 26, 34 and 48].
Claim 15:
The combined teachings of Shami, Borthwick and Turi-Cunningham suggest wherein
the system further comprises: a third server, wherein the third server is configured to perform the
steps of: comparing the match codes of the incoming data records to predetermined match codes
of the records in the database by utilizing a series of sequential matching strategies to identify a
subset of potential matches; weighing the records in the subset of potential matches; and
identifying from the subset of potential matches any record that meets a threshold value [Turi-
Cunningham: Par 26, 34 and 48].
Three references (Shami, Borthwick and Turi-Cunningham) taught features that were
directed to analogous art and they were directed to the same field of endeavor, such as matching
data. It would have been obvious to one of ordinary skill in the art at the time the invention was
made, having the teachings of Shami, Borthwick and Turi-Cunningham before him/her, to
Shami and Borthwick with the teaching of Turi-Cunningham in order to
compare data [Turi-Cunningham: Par 26, 34 and 48].
Claim 17:
Claim 17 is essentially the same as claim 2 except that it sets forth the claimed invention
as a method rather a system and rejected under the same reasons as applied above.
Claim 31:
Claim 31 is essentially the same as claim 15 except that it sets forth the claimed invention
as a method rather a system and rejected under the same reasons as applied above.

Allowable Subject Matter

9. 	Claims 3-13 and 19-29 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base
claim and any intervening claims.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


~TBD~


Hung Le
08/13/2021

/HUNG D LE/Primary Examiner, Art Unit 2161